       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL ROBERT BERG,

                                 Plaintiff,

                     -against-                                      21-CV-3293 (LTS)

 THE STATE OF NEW YORK; GOVERNOR                         PARTIAL TRANSFER ORDER AND
 CUOMO; SECRETARY OF STATE                                     ORDER TO AMEND
 ROSSANA ROSADO; NEW YORK STATE
 ATTORNEY GENERAL LETITIA JAMES,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in Green Haven Correctional Facility, paid the

relevant fees to bring this pro se action under 42 U.S.C. §1983, alleging that Defendants violated

his constitutional rights. For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), that it fails to state a claim, Wachtler v. County of Herkimer, 35 F.3d 77, 82

(2d Cir. 1994), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon Oil

Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 2 of 19




                                         BACKGROUND

       The complaint names as Defendants the State of New York, Governor Andrew Cuomo,

Secretary of State Rossana Rosado, and Attorney General Letitia James. The complaint is 117

pages long, quite disorganized, and consists largely of legal jargon. It sets forth the following

facts. In 2010, Plaintiff was charged with predatory sexual assault against a child. After months

of being in custody and suffering “mental, emotional and physical torment,” Plaintiff pleaded

guilty. According to Plaintiff, his “rights as an accused man” were violated, and he seeks the

restoration of the “rights and privileges of citizenship,” dismissal of the indictment, and other

unspecified relief. (ECF 1 at 4-5.) According to the New York State Department of Corrections

and Community Supervision (DOCCS) database, Plaintiff was convicted in Clinton County, and

he entered DOCCS custody in 2011.

       Plaintiff was incarcerated at Great Meadow Correctional Facility from at least 2013

through 2017. During that time, Correction Officer (CO) Daniel Mulligan conspired with other

unnamed correction officers and prisoners to brutalize Plaintiff and other sex offenders. Although

DOCCS officials knew about Mulligan’s behavior, they not only failed to punish him, but

promoted him. Mulligan also kept Plaintiff in keeplock for no reason. (Id. at 54-55.) From

January 24, 2014, through January 30, 2014, correction officers conspired with another prisoner

to sexually assault plaintiff in the shower on two occasions. COs Mulligan and Ashline verbally

harassed plaintiff and told him that they were not going to do anything about the assaults against

him. CO Ashline also searched Plaintiff’s cell and destroyed his books because of animus

towards Plaintiff’s religion. In 2017, CO MacNally and a John Doe correction officer conspired

to physically assault Plaintiff. (Id. at 57.) When Plaintiff was transferred to Coxsackie

Correctional Facility in November 2017, he was forced to carry his property, which weighed 200

pounds, and his typewriter was damaged.


                                                  2
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 3 of 19




          It is not clear when Plaintiff was transferred to Green Haven, but on March 26, 2019, CO

Stenvensen and other corrections officers and prisoners assaulted plaintiff because of his sex-

offender status. Plaintiff sustained injuries, and he now suffers from tinnitus. (Id. at 58.) Plaintiff

has been regularly subjected to physical and verbal abuse and property loss at Green Haven, and

he has not pursued his “administrative remedies” because of “threats duress and coercion.” (Id. at

59.)

                                            DISCUSSION

          To state a claim under section 1983, Plaintiff must allege both that: (1) a right secured by

the Constitution or laws of the United States was violated, and (2) the right was violated by a

person acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49

(1988).

          A plaintiff proceeding under section 1983 must also allege facts showing the individual

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’ t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in

this Circuit that personal involvement of defendants in the alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”) (internal quotation marks and citation

omitted). A defendant may not be held liable under § 1983 solely because that defendant employs

or supervises a person who violated the plaintiff’s rights. See Iqbal, 556 U.S. at 676 (2009)

(“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).




                                                    3
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 4 of 19




A.     Claims arising at Green Haven Correctional Facility

              Assaults

       Plaintiff asserts that he has been subjected to physical and sexual assaults at Green Haven

Correctional Facility. In the body of the complaint, Plaintiff mentions corrections officers who

were involved in those events, but he does not name them as defendants, and he provides few

specific facts about what occurred and who was involved. The Court grants Plaintiff leave to

amend his complaint to detail his claims of assaults and excessive force arising at Green Haven

and to name defendants who were personally involved in those events.

              Loss of Property

       A claim for deprivation of property is not recognized by law in federal court if the state

courts provide a remedy for the deprivation of that property. See Hudson v. Palmer, 468 U.S.

517, 533 (1984); Marino v. Ameruso, 837 F.2d 45, 47 (2d Cir. 1988) (citations omitted). New

York provides such a remedy in § 9 of the New York Court of Claims Act. See Jenkins v.

McMickens, 618 F. Supp. 1472, 1474 (S.D.N.Y. 1985) (state tort action available to compensate

detainee for alleged loss of property by city prison officials); Cook v. City of New York, 607 F.

Supp. 702, 704 (S.D.N.Y. 1985) (detainee had meaningful post-deprivation remedy for loss of

book through state action for negligence, replevin or conversion); Boyle v. Kelley, 42 N.Y.2d 88,

90-91, 396 N.Y.S.2d 834, 835-36 (1977) (property wrongfully seized by officials during a search

recoverable by replevin action or Article 78 proceeding); Moreno v. New York, 69 N.Y.2d 432,

515 N.Y.S.2d 733 (1987) (alternative state remedies to recover seized property discussed).

       Plaintiff has not alleged facts that would demonstrate that his state remedies are in any

way inadequate or inappropriate. See Butler v. Castro, 896 F.2d 698, 700-04 (2d Cir. 1990).




                                                 4
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 5 of 19




Because New York provides an adequate post-deprivation remedy, Plaintiff cannot state a claim

that he has been deprived of property without due process of law. Love v. Coughlin, 714 F.2d

207, 208-09 (2d Cir. 1983). This claim is therefore dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.     Claims against the named defendants

              New York State

       The Court must dismiss Plaintiff’s section 1983 claims against the State of New York.

“[A]s a general rule, state governments may not be sued in federal court unless they have waived

their Eleventh Amendment immunity, or unless Congress has abrogated the states’ Eleventh

Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s section 1983 claims against the State of New York are therefore barred by the

Eleventh Amendment and are dismissed.

              Cuomo, Rosado, and James

       Plaintiff names Governor Cuomo, Secretary of State Rosado, and Attorney General

James as defendants, but he fails to explain how they were personally involved in the events

underlying Plaintiff’s claims arising at Green Haven. Plaintiff cannot assert viable claims against

individuals in supervisory positions simply because they are in positions of authority. In fact,

Plaintiff names these individuals in the caption of the complaint but asserts no specific facts

against any of them in the body of the complaint. See Iwachiw v. New York State Dep’t of Motor

Vehicles, 299 F. Supp.2d 117, 121 (E.D.N.Y. 2004) (quoting Dove v. Fordham Univ., 56 F. Supp.

2d 330, 335 (S.D.N.Y. 1999) (“[W]here the complaint names a defendant in the caption but

contains no allegations indicating exactly how the defendant violated the law or injured the


                                                 5
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 6 of 19




plaintiff, a motion to dismiss the complaint in regard to that defendant should be granted”), aff’d,

396 F.3d 525 (2d Cir. 2005).

        Because Plaintiff fails to allege any facts suggesting that Cuomo, Rosado, or James were

personally involved in violating his constitutional rights during his custody at Green Haven, his

claims against those Defendants are dismissed.

C.      Severance of claims arising outside this District

        Rules 18 and 20 of the Federal Rules of Civil Procedure govern joinder of claims and

parties, respectively. Rule 18 permits a plaintiff to join as many claims as he has against a

particular defendant. See Fed. R. Civ. P. 18(a). By contrast, under Rule 20, a plaintiff may not

pursue unrelated claims against multiple defendants. Deskovic v. City of Peekskill, 673 F. Supp.

2d 154, 167 (S.D.N.Y. 2009).

        Rule 20(a)(2) permits a plaintiff to join multiple defendants in one action if: (A) any right

to relief is asserted against them jointly, severally, or in the alternative arising out of the same

transaction, occurrence, or series of transactions . . . ; and (B) any question of law or fact

common to all defendants will arise in the action. Although courts have interpreted Rule 20(a)

liberally to allow related claims to be tried within a single proceeding, Barr Rubber Products Co.

v. Sun Rubber Co., 425 F.2d 1114, 1126-27 (2d Cir. 1970), “the mere allegation that Plaintiff was

injured by all Defendants is not sufficient to join unrelated parties as defendants in the same

lawsuit pursuant to Rule 20(a),” Deskovic, 673 F. Supp. 2d at 167.

        Rule 21 of the Federal Rules of Civil Procedure provides that “[o]n motion or on its own,

the court may at any time, on just terms, add or drop a party. The court may also sever any claim

against a party.” Fed. R. Civ. P. 21. In determining whether to sever a claim, the court considers

“the two requirements of Rule 20 and additional factors, including (1) whether severance will

serve judicial economy; (2) whether prejudice to the parties would be caused by severance; and


                                                   6
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 7 of 19




(3) whether the claims involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp.,

596 F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (relying on Laureano v. Goord, No. 06-CV-7845

(SHS) (RLE), 2007 WL 2826649, at *8 (S.D.N.Y. Aug. 31, 2007)). Put another way, courts “look

to the logical relationship between the claims and determine ‘whether the essential facts of the

various claims are so logically connected that considerations of judicial economy and fairness

dictate that all the issues be resolved in one lawsuit.’” Kalie v. Bank of Am. Corp., No. 12-CV-

9192 (PAE), 2013 WL 4044951, at *3 (S.D.N.Y. Aug. 9, 2013) (quoting United States v.

Aquavella, 615 F.2d 12, 22 (2d Cir. 1979)).

       Plaintiff sets forth claims arising from events that occurred in Great Meadow, Coxsackie

Facility, and in connection with his Clinton county criminal proceedings. Joinder of those claims

with those arising at Green Haven does not comport with Rule 20(a). Plaintiff asserts claims

against Mulligan, Ashline, and other unnamed correction officers at Great Meadow regarding

events occurring from 2013 through 2017, and he asserts claims against MacNally and other

unnamed officers at Coxsackie about at least one assault in 2017. In addition, Plaintiff asserts

violations of his constitutional rights arising out of his Clinton County conviction. These claims

are not logically connected to his claims that he has been subjected to sexual and physical

assaults at Green Haven since 2019. See, e.g., Smith v. Goord, No. 04-CV-6432, 2006 WL

2850597, at *3 (W.D.N.Y. Sep. 22, 2006) (disallowing joinder of claims against defendants at

different correctional facilities where there was no suggestion that original defendants were

involved in the actions taken against plaintiff in a different facility more than one year later);

Webb v. Maldanado, No. 13-CV-144 (RNC), 2013 WL 3243135, at *3 (D. Conn. June 26, 2013)

(“Unrelated claims against different defendants belong in different suits . . . to prevent the sort of




                                                  7
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 8 of 19




morass” created by a complaint with more than twenty defendants and countless unrelated

claims.”) (quotation and citation omitted).

       For these reasons, the Court concludes that it is appropriate to sever Plaintiff’s claims

arising in Great Meadow and Coxsackie and in Clinton County from his Green Haven claims.

The Court therefore severs those claims.

D.     Transfer of Claims Arising outside this District

       When a court orders the severance of claims, it creates two or more separate “actions,”

and the court may transfer one separate action while retaining jurisdiction of another. Wyndham

Assoc. v. Bintliff, 398 F.2d 614, 618 (2d Cir. 1968).

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       a judicial district in which any defendant resides, if all defendants are residents of
       the State in which the district is located; a judicial district in which a substantial
       part of the events or omissions giving rise to the claim occurred, or a substantial
       part of property that is the subject of the action is situated; or if there is no district
       in which an action may otherwise be brought as provided in this section, any
       judicial district in which any defendant is subject to the court’s personal
       jurisdiction with respect to such action.

28 U.S.C. § 1391(b)

       Under § 1391(c), a “natural person” resides in the district where the person is domiciled,

and an “entity with the capacity to sue and be sued” resides in any judicial district where it is

subject to personal jurisdiction with respect to the civil action in question. See 28 U.S.C.

§ 1391(c)(1), (2).

       The events giving rise to Plaintiff’s claims arising in Great Meadow and Coxsackie

occurred in Washington County and Greene County, respectively, both of which fall within the

Northern District of New York. Clinton County is also located in the Northern District. See 28

U.S.C. § 112(a). Plaintiff does not allege that any defendant named in connection with the events




                                                   8
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 9 of 19




that are alleged to have transpired at those facilities resides in this District. Venue for those

claims therefore does not appear to be proper in this District under § 1391(b)(1) or (2).

        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer under section 1404(a) is appropriate, courts consider the

following factors: (1) the convenience of witnesses; (2) the convenience of the parties; (3) the

locus of operative facts; (4) the availability of process to compel the attendance of the unwilling

witnesses; (5) the location of relevant documents and the relative ease of access to sources of

proof; (6) the relative means of the parties; (7) the forum’s familiarity with the governing law;

(8) the weight accorded to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the

interest of justice, based on the totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412,




                                                   9
      Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 10 of 19




459-60 (S.D.N.Y. 2011); see also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599

F.3d 102, 112 (2d Cir. 2010) (setting forth similar factors). A plaintiff’s choice of forum is

accorded less deference where the plaintiff does not reside in the chosen forum and the operative

events did not occur there. See Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

       Under section 1404(a), transfer of the severed claims appears to be appropriate in this

case. The events underlying the severed claims occurred in the counties of Washington, Greene,

and Clinton, which fall within the Northern District of New York. See 28 U.S.C. § 112(a). Venue

for the severed claims is therefore proper in the Northern District of New York. See 28 U.S.C.

§ 1391(b). Based on the totality of the circumstances, the Court concludes that it is in the interest

of justice to transfer the severed claims to the United States District Court for the Northern

District of New York. 28 U.S.C. § 1404(a). Plaintiff’s claims arising at Green Haven will remain

in this Court.

                                       LEAVE TO AMEND

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege

additional facts to state a valid claim, the Court grants Plaintiff 60 days’ leave to amend his

complaint to detail his claims that arise from events that occurred at Green Haven.




                                                  10
      Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 11 of 19




        Plaintiff is granted leave to amend his complaint to provide more facts about his claims

arising at Green Haven. First, Plaintiff must name as the defendants in the caption 1 and in the

statement of claim those individuals who were allegedly involved in the deprivation of his

federal rights at that facility. If Plaintiff does not know the name of a defendant, he may refer to

that individual as “John Doe” or “Jane Doe” in both the caption and the body of the amended

complaint. 2 The naming of John Doe defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” defendants and amending his complaint to include the identity of any

“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

        In the “Statement of Claim” section of the amended complaint form, Plaintiff must

provide a short and plain statement of the relevant facts supporting each claim against each

defendant. If Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff

should include all of the information in the amended complaint that Plaintiff wants the Court to

consider in deciding whether the amended complaint states a claim for relief. That information

should include:

        a) the names and titles of all relevant people;




        1
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        2
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                   11
        Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 12 of 19




        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                          CONCLUSION

        Plaintiff is granted leave to file an amended complaint to detail his claims that arise from

events at Green Haven. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 21-CV-3293 (LTS). An Amended Civil

Rights Complaint form is attached to this order. No summons will issue at this time. If Plaintiff

fails to comply within the time allowed, and he cannot show good cause to excuse such failure,

the complaint will be dismissed for failure to state a claim upon which relief may be granted.

        The Clerk of Court is further directed to sever the claims arising in Great Meadow

Correctional Facility, Coxsackie Correctional Facility, and in Clinton County, and transfer them,

under 28 U.S.C. § 1404(a), to the United States District Court for the Northern District of New

York.




                                                 12
      Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 13 of 19




       The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   July 14, 2021
          New York, New York
                                                            /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                                13
       Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 14 of 19




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 15 of 19




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
      Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 16 of 19




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
      Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 17 of 19




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
      Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 18 of 19




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 9:21-cv-00704-BKS-DJS Document 3 Filed 06/14/21 Page 19 of 19




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
